Citation Nr: 1026422	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 9, 2006, for 
the grant of special monthly pension based on the need for aid 
and attendance of another person. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to February 
1946.  The Veteran died in September 2006.  The appellant is the 
executrix of the Veteran's estate. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By that rating action, the RO granted 
entitlement to special monthly pension (SMP) based on the need 
for aid and attendance; an effective date of June 9, 2006 was 
assigned-the date of a private medical report showing that the 
Veteran met the criteria for this benefit.  The appellant 
disagreed with the effective date of June 9, 2006 and appealed to 
the Board.  

In a March 2009 statement to the RO, the appellant's 
representative (who died in August 2009) indicated that if the 
benefit sought on appeal could not be granted, then the appellant 
desired a hearing.  In May 2010, the Board sent the appellant's 
representative a clarification letter asking whether the 
appellant still desired a hearing.  In a May 2010 statement to 
the Board, the appellant indicated that her representative had 
died, and that she did not wish to appear at a hearing.  Hence, 
the Board will proceed with appellate review of the appellant's 
claim.

A claim of entitlement to accrued benefits has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO awarded special monthly pension benefits on account of 
aid and attendance, effective June 9, 2006, the date entitlement 
of such benefits arose.

2.  Prior to June 9, 2006, the evidence of record does not show 
that the Veteran was so nearly helpless or blind as to need or 
require the regular aid and attendance of another person; rather, 
the evidence reveals that he was capable of attending to the 
activities of daily living and the needs of nature by herself 
prior to the effective date in question.


CONCLUSION OF LAW

The requirements for an effective date earlier than June 9, 2006, 
for allowance of special monthly pension based on the need for 
aid and attendance are not met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  See, also, 
the United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.
The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.

Here, the appeal arose from the appellant's disagreement with the 
RO's assignment of an effective date of June 9, 2006 assigned 
after the grant of SMP based on the need for aid and attendance 
of another person in the appealed rating action.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007);VAOPGCPREC 8-2003.  Therefore, no further notice is needed 
under the VCAA.

The Court has also held that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105. See Goodwin v. Peake, 
22 Vet. App. 128 (2008).

In this case, the effective date claim on appeal was 
substantiated after the enactment of the VCAA, and the appellant 
has not alleged any prejudice by any notice defect.

The Board also concludes that VA has met its duty to assist the 
appellant in substantiating her earlier effective date claim.  
She has not specified any evidence concerning the instant 
effective date claim that has not been obtained.

Accordingly, appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II. Legal Analysis

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.  

In evaluating the appellant's claim for an earlier effective date 
for special monthly pension based on the need for aid and 
attendance, the Board notes that the law and regulations provide 
that the effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  (Emphasis added).  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Moreover, 38 C.F.R. § 3.401 provides a specific rule governing 
the effective date of an award of aid and attendance or 
housebound benefits.  That regulation specifies that the 
effective date for an award of SMP for aid and attendance is 
limited to the date of receipt of the claim or the date 
entitlement arose, whichever is later. (Emphasis added.) 

Based upon a complete review of the evidence on file, the Board 
finds that the effective date of June 9, 2006 is the earliest 
effective date assignable for SMP based on A&A of another person.  
VA received a claim for SMP based upon aid and attendance (A&A) 
and/or on account of being housebound on July 13, 2006.  (See VA 
Form 51-256, Veteran's Application for Compensation and/or 
Pension).  As to whether a claim was received earlier, the Board 
finds no evidence of there being such a claim.  The provisions of 
38 U.S.C.A. § 5110 refer to the date an application is received.  
Application is not defined in the statute.  However, in the 
regulations, claim and application are considered equivalent and 
are defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992); 38 C.F.R. § 3.1(p) 
(2009). 

In this case, on June 26, 2006, the RO received from the 
appellant's then representative a letter wherein he indicated, in 
part, that he would be submitting VA Form 21-526 for SMP based on 
A & A on behalf of the Veteran.  Thus, even if the Board 
construed this letter as an application for SMP based on A &A, it 
would not provide an effective date earlier than that already 
assigned (i.e., June 9, 2006).  Here, entitlement to SMC has been 
established as of June 6, 2006, the date the evidence first 
demonstrated that the Veteran required the regular aid and 
attendance of another person.  

There is simply no evidence prior to the receipt of the June 9, 
2006 report, prepared by G. H., M. D., that would establish an 
earlier effective date for the benefit sought.  The June 9, 2006 
report is the only evidence showing that as of that date, and no 
earlier, that that the Veteran required the regular aid and 
attendance of another person.  Dr. G. H. reported that because of 
the Veteran's urinary incontinence, peripheral neuropathy of the 
lower extremities and "significant diminished mental function, 
he required assistance with his daily activities of daily living.  
It was reported that the Veteran was unable to operate a motor 
vehicle or leave his home without assistance from another person.  
The Veteran was, however, able to feed and dress himself with any 
assistance.  He used a cane, walker, shower seat and hand-held 
hose to ambulate and bathe.  The Veteran remained in bed 14-16 
hours a day.  He ambulated short distances but with an unsteady 
gait.  (See report, prepared by G. H., M. D., dated June 9, 
2006).  Overall, the Board finds that the record is wholly devoid 
of any evidence prior to June 9, 2006 that shows that the Veteran 
met the criteria for aid and attendance benefits.  In fact, it is 
not until Dr. G. H.'s June 9, 2006 report that the evidence 
clearly shows the Veteran's inability to tend to his basic needs.  
At no time before this date does the evidence show that the 
Veteran was a patient in a nursing home, helpless or blind, or so 
nearly helpless or blind as to need or require the regular aid 
and attendance of another person.  See 38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.

The appellant has appealed the assigned effective date and has 
argued that it should be from September 2005 due to the Veteran's 
ailing health and advanced age.  (See Notice of Disagreement, 
received by VA in February 2008).  The appellant's contention, 
however, has no legal merit because effective dates are 
specifically tied by law to the date of receipt of that claim for 
benefits and the record shows that the Veteran had not prior 
outstanding claims for SMC.  

The Board is constrained by the law and regulations made by 
Congress governing the establishment of effective dates for the 
award of compensation.  While the appellant maintains that she is 
entitled to an effective date earlier than June 9, 2006 for an 
award of SMP, the Board many not grant an effective date earlier 
than June 9, 2006, as that would predate the date entitlement to 
arose for the claimed benefits.  Accordingly, the claim is 
denied. 

The Board concludes that there is no doubt to be resolved as the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the benefit sought on appeal is denied.



ORDER

An effective date earlier than June 9, 2006 for award of special 
monthly pension based on the aid and attendance of another 
person, is denied. 



___________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


